       Case 2:18-cv-02617-DDC-GEB Document 79 Filed 10/25/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

 KATHARYN MCINTYRE, et al.,

                Plaintiffs,
                                                    Case No. 18-CV-02617-JWL-GEB
 vs.

 LAURA KELLY, et al.,

                Defendants.

 DEFENDANT’S MOTION TO DISMISS DEFENDANT GOVERNOR LAURA KELLY

       Defendant, Laura Kelly in her official capacity as Kansas Governor, by and through

counsel and pursuant to Fed. R. Civ. P. 12(b)(1), hereby moves this Court for an Order dismissing

all claims filed against her in the above-captioned case for the reason that such claims are barred

by the Eleventh Amendment to the United States Constitution. In furtherance of this Motion,

Defendant Laura Kelly respectfully refers the Court to the contemporaneously filed Memorandum

in Support of Motion to Dismiss Defendant Governor Laura Kelly.

                                             Respectfully Submitted,

                                             LATHROP GAGE LLP

                                             By: /s/ Jean Paul Bradshaw II
                                                Jean Paul Bradshaw, KS Fed. #70010
                                                Brian Fries, KS #15889
                                                Grant A. Harse, KS #24666
                                                Reid K. Day, KS #28319
                                                2345 Grand Boulevard, Suite 2200
                                                Kansas City, Missouri 64108
                                                Telephone: (816) 292-2000
                                                Telecopier: (816) 292-2001
                                                jbradshaw@lathropgage.com
                                                bfries@lathropgage.com
                                                gharse@lathropgage.com
                                                rday@lathropgage.com




                                                1
      Case 2:18-cv-02617-DDC-GEB Document 79 Filed 10/25/19 Page 2 of 2




                                              Carrie E. Josserand, KS #18893
                                              LATHROP GAGE LLP
                                              10851 Mastin Boulevard
                                              Building 82, Suite 1000
                                              Overland Park, Kansas 66210-1669
                                              Telephone: (913) 451-5100
                                              Telecopier: (913) 451-0875
                                              cjosserand@lathropgage.com

                                          Attorneys for All Defendants




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 25, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to counsel of record.

                                          /s/ Jean Paul Bradshaw II
                                          Jean Paul Bradshaw, an Attorney for
                                          All Defendants




                                             2
